Citation Nr: 0703530	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:    Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
February 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

The veteran also claimed entitlement to individual 
unemployability (TDIU) in the November 2003 claim.  The RO 
initially denied that claim in the January 2004 rating 
decision, and the veteran disagreed with that determination.  
In an October 2004 rating decision, the RO granted the 
veteran's claim for TDIU.  The veteran was informed of this 
grant in a letter from the RO dated October 18, 2004; his 
attorney received a copy of that letter.  Notwithstanding 
this, the veteran's attorney contended in December 2004 that 
VA had not addressed the TDIU issue.  This is manifestly in 
error.  That error was carried forward in a February 3, 2005 
letter from the veteran's attorney to the Board, which 
incorporated by reference the December 8, 2004 letter to the 
RO.   

The Board additionally observes that neither in the December 
8, 2004 letter or in any subsequent communication from the 
veteran or his attorney has the matter of an earlier 
effective date for TDIU been raised.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such the effective 
date].   

The Board therefore finds that the mater of TDIU has been 
resolved in the veteran's favor and that it is not in 
appellate status.  Thus, it will not be addressed any further 
herein.

REMAND

Reasons for remand

The Board remands the file so that proper notice under the 
requirements of the Veterans Claims Assistance Act of 2000 
(the VCAA) may be effected.  

The Board is of course cognizant that the veteran was sent a 
VCAA letter dated November 13, 2003.  However, the VCAA 
letter did not contain a notice for the veteran to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  
        
Recently, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

It does not appears that the veteran has received a letter 
which complies with Dingess.  One must be furnished to him.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

The Board must therefore remand this case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  Following the completion of the 
foregoing, if it is deemed to be necessary 
given the evidentiary and procedural 
posture of the case at that time, VBA 
should readjudicate the veteran's claim.  
If the claim is denied, VBA should provide 
the veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Additional comment

The veteran and his attorney contend that the veteran has not 
received notice that complies with the VCAA because, 
essentially, the RO failed to notify the veteran what 
specific evidence was needed to substantiate his claim prior 
to deciding the claim.  Such detailed notice is not, however, 
required by the VCAA.  The Court has specifically held that 
such degree of specificity is not required, and that 
informing the veteran of what evidence is needed to 
substantiate a claim in general terms is sufficient.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 at 124 (2005).  
Accordingly, the Board is not implying in this remand that 
such specific notice as is claimed by the veteran need be 
provided.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


